FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SANTO WAHYUDI,                                   No. 07-71892

               Petitioner,                        Agency No. A095-629-755

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Santo Wahyudi, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

       The agency denied Wahyudi’s asylum application as time-barred. Wahyudi

does not challenge this finding in his opening brief.

       Substantial evidence supports the agency’s finding that the physical harm

and threats Wahyudi suffered in Indonesia did not rise to the level of past

persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(harassment, threats, and one beating did not compel a finding of past persecution).

Substantial evidence further supports the agency’s finding that Wahyudi failed to

establish a clear probability of future persecution because Wahyudi remained

unharmed in Indonesia for four years following the last incident, and he has

similarly-situated moderate Muslim family members who continue to remain in

Indonesia without harm. See Lim v. INS, 224 F.3d 929, 938 (9th Cir. 2000).

       Wahyudi does not raise any arguments in his opening brief regarding the

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues which are not specifically raised and argued in a party’s opening

brief are waived).

       PETITION FOR REVIEW DENIED.


NED/Research                              2                                    07-71892